Case 19-65751-lrc   Doc   Filed 09/10/21 Entered 09/10/21 11:13:03   Desc Main
                           Document     Page 1 of 5
Case 19-65751-lrc   Doc   Filed 09/10/21 Entered 09/10/21 11:13:03   Desc Main
                           Document     Page 2 of 5
Case 19-65751-lrc   Doc   Filed 09/10/21 Entered 09/10/21 11:13:03   Desc Main
                           Document     Page 3 of 5
Case 19-65751-lrc   Doc   Filed 09/10/21 Entered 09/10/21 11:13:03   Desc Main
                           Document     Page 4 of 5
 Case 19-65751-lrc         Doc     Filed 09/10/21 Entered 09/10/21 11:13:03         Desc Main
                                    Document     Page 5 of 5



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

 In Re:                                           Case No. 19-65751-lrc

 Shauna Diane Hemphill
  aka Shauna D. Hemphill
                                                  Chapter 13
  aka Shauna Hemphill
  aka Shauna D. Smalls

 Debtors.                                         Judge Lisa Ritchey Craig

                                  CERTIFICATE OF SERVICE

I certify that on September 10, 2021, a copy of the foregoing Notice of Mortgage Payment
Change was filed electronically. Notice of this filing will be sent to the following party/parties
through the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Stacey L. Butler, Debtor’s Counsel
          courtdocs@slblawgroup.com

          Melissa J. Davey, Chapter 13 Trustee
          mail@ch13trusteeatlanta.com

          Office of the United States Trustee
          (registeredaddress)@usdoj.gov

I further certify that on September 10, 2021, a copy of the foregoing Notice of Mortgage
Payment Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to
the following:

          Shauna Diane Hemphill, Debtor
          2030 Sawgrass Drive
          Hampton, GA 30228-5362

 Dated: September 10, 2021                        /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
